Citation Nr: 1618768	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1964 to December 1968, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The case was previously remanded in March 2012 for additional development. In a February 2014 decision, the Board denied entitlement to service connection for colon cancer, to include as due to herbicide exposure. The Veteran appealed the denial of service connection for colon cancer to the Court of Appeals for Veterans Claims (CAVC). In a July 7, 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for readjudication.


FINDINGS OF FACT

1. The Veteran had active military service in the Republic of Vietnam from June 1965 to July 1966 and November 1966 to December 1967.

2. The Veteran's colon cancer is causally related to his active service to include as due to herbicide exposure. 






CONCLUSION OF LAW

The criteria for service connection for colon cancer, to include as due to herbicide exposure, have been met. 38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in-service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for colon cancer as a result of herbicide exposure. The Board finds the evidence of record supports that there is a causal connection between the Veteran's active duty service to include his presumed herbicide exposure and current colon cancer.  As a result, the Board finds that service connection is warranted on a direct basis. 

First, service connection requires evidence of a current disability. The evidence of record shows the Veteran has a diagnosis of adenocarcinoma of the colon. See April 2006 VA treatment records. VA treatment records note ongoing treatment for the Veteran's colon cancer. Therefore, the first element of service connection, a current disability, has been met.

Next, turning to the second element of service connection there must be evidence of an in-service incurrence or aggravation of a disease or injury. The Veteran's DD 214 and personnel records indicate his military occupational specialty (MOS) was a motor vehicle operator. See DD 214. Further, the Veteran's DD 214 indicates he had one year and nine months of foreign service, and that he was stationed in Vietnam from June 1965 to July 1966, and from November 1966 to December 1967. Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam, during an applicable presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, an in-service event, injury or disease has been shown. 

Turning to the third element of service connection, the evidence of record shows a causal connection between the Veteran's colon cancer and his active duty service, to include herbicide exposure. The Veteran has consistently reported that while on active service in Vietnam he was exposed to herbicides and his colon cancer is related to such exposure. The Veteran has reported that while in Vietnam C130s regularly sprayed herbicides over head while he was in the field. The Board finds that the Veteran's report of exposure to herbicides during his service is credible and consistent with the terms of his service. 

The Veteran underwent a VA examination in June 2007 by a nurse practitioner (NP), who ultimately opined that "the adenocarcinoma of the colon is as least as likely as not (50/50 probability) caused by or a result of presumed Agent Orange exposure while stationed in Vietnam." Unfortunately, the NP provided no underlying medical reasons for finding a relationship. She merely noted his exposure to herbicides.  

In August 2007, the same NP provided an addendum opinion which stated that "[a]fter further review of the guidelines for Agent Orange and cancer implications, it is noted that adenocarcinoma of the colon is not on the approved list of cancers caused by Agent Orange, so it is my opinion that this Veteran's colon cancer was not caused by his Agent Orange exposure when he was in Vietnam." This opinion is inadequate, because although colon cancer is not a presumptive cancer, the law still allows for service connection to be established for non-presumptive cancers (and other disabilities) if the medical evidence supports such a conclusion. 

The August 2007 addendum opinion also stated that "[i]t should be noted that although adenocarcinoma of the colon is not on the list of cancers that are related to Agent Orange, anyone could inadv[ert]ently ingest substances including water or food particles that had Agent Orange on them and then potentially develop a colon cancer." This opinion is also inadequate, given that it does not apply specific medical principles to this specific Veteran's case.  Rather, it is too speculative and general in nature, in its reference to "anyone" and the use of "potentially" as a qualifier.

The Veteran was provided a second examination in March 2012. The March 2012 examiner opined that the Veteran's "colon cancer is less likely as not caused by or a result of exposure to herbicides in the service or related to any other event of service. There is no documentation that he was treated while in service or within one year of service." This opinion, too, is inadequate, as the absence of in-service evidence of a disability is not always fatal to a service connection claim.  As stated above, if the medical evidence supports a relationship between an event or incident in service (like exposure to herbicides in this case) and the current disability, service connection will be granted.

Based on the inadequacies of the medical record, the Board sought an expert VA specialist opinion in March 2016. The specialist noted that a review of the medical literature resulted in two reports suggesting a possible relationship between herbicide exposure, to include Agent Orange and colon cancer. See March 2016 opinion. The specialist opined that based on his review of the medical literature there is a biological plausibility that Agent Orange exposure could cause colon cancer. The specialist noted however, that the research studies in his review of the medical literature far short of proving the hypothesis that Agent Orange exposure causes colon cancer. 

The Board requested an addendum, finding that the specialist had relied on an improper evidentiary standard in providing the opinion.  Later in March 2016, the specialist provided the follow up opinion, clarifying that based on the biological plausibility of a relationship between Agent Orange exposure and colon cancer found in his literature review, it is reasonable to say the Veteran's colon cancer is at least as likely as not related to his herbicide exposure in Vietnam. The specialist's opinion is based on accurate facts, a thorough review of the claims file and a review of the medical literature, and therefore is entitled to probative weight.  
The VA examinations from 2007 and 2012 were both inadequate, and as such are not entitled to probative weight. As a result the Board finds that the VA specialist opinion from March 2016 is most probative. 

In conclusion, the Board has competent and credible testimony from the Veteran regarding his exposure to herbicides in-service and a positive probative opinion from a specialist providing a causal connection between the Veteran's colon cancer and his active duty service. Therefore, the Board finds that service connection for colon cancer, as due to herbicide exposure is warranted. 


ORDER

Entitlement to service for colon cancer, as due to herbicide exposure is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


